 

Exhibit 10.1
 
COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS
 
The compensation committee of the board of directors of RadiSys Corporation
approved annual base salaries and target bonuses for the following "named
executive officers" (as defined by Item 402(a)(3) of Regulation S-K), effective
as of April 1, 2011:
 
Executive Officer
 
New Base Salary
 
Target Bonus
Scott Grout - President and Chief Executive Officer
 
$
476,736
 
 
$
476,920
 
Brian Bronson - Chief Financial Officer
 
325,000
 
 
250,000
 
Anthony Ambrose - VP & General Manager of Communications Networks
 
265,000
 
 
171,360
 
Christian Lepiane - VP Worldwide Sales
 
268,451
 
 
180,085
 
John Major - VP Global Operations
 
265,200
 
 
177,650
 

 

 